Citation Nr: 0827468	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he developed hearing loss and tinnitus 
after being exposed to noise in service.  His service 
personnel records indicate he was a machinist in the United 
States Navy.  

The veteran's service records do not reflect any complaints 
or findings of hearing loss or tinnitus.  (His service 
separation examination apparently did not include any hearing 
test).  The earliest post service record reflecting the 
presence of hearing loss is a December 2004 private 
evaluation.  VA examinations conducted thereafter, however, 
show that the findings at those times (April 2005, August 
2005, and December 2006) were considered unreliable, or 
unsuitable.  One report indicated a willful component to 
these results, although the most recent report included the 
examiner's opinion that despite the unreliable results, she 
believed the veteran did have bilateral, sloping hearing 
loss.  For his part, the veteran contends he has had hearing 
problems since service, and his wife of 50+years (married in 
August 1955) believes that to be the case as well.  

In reviewing the veteran's claim, it is observed that he 
reported that he began treatment for his hearing loss and 
tinnitus at the VA out patient clinic in Daytona in 1998.  
The claims file, however, only contains records of the 
veteran's treatment since 2004.  Given the facts of this 
case, and the veteran's reported treatment history, records 
of the veteran's claimed earlier treatment should be 
obtained.  Thereafter, the file should be referred to the 
last examiner for an opinion as to whether any hearing 
loss/tinnitus she considered to be present had its onset in 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the records of the 
veteran's treatment for hearing 
loss/tinnitus at the VA outpatient 
treatment clinic in Daytona Beach for the 
period from 1998 to 2004.  

2.  Next, provide the claims file to the 
person who performed the December 2006 
audio examination for VA purposes.  
Request that she re-familiarize herself 
with the veteran's history, including 
that which is revealed in records 
obtained as a result of this Remand.  
Then she should express an opinion as to 
whether it is at least as likely as not 
the current hearing loss she identified 
and/or tinnitus had its onset in service, 
including if it resulted from any noise 
exposure encountered therein.  In doing 
so, she is requested to provide a 
rationale for her conclusions, and to 
include a discussion of whether any of 
the veteran's other medical conditions 
would effect the reliability of his 
performance on the hearing evaluations he 
has undertaken.  In the event the 
examiner is unable to render an opinion 
as occurred in December 2006, she should 
set forth an explanation for that as 
well.  If it is necessary to examine the 
veteran or undertake any consultations to 
obtain the requested opinions, that 
should be arranged, and if the December 
2006 examiner is unavailable, the matter 
should be referred to another for the 
requested opinions.  

3.  Thereafter, the claims should be re-
adjudicated, and if any remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


